PER CURIAM.
‘ The writ is quashed as having been improvidently granted. In quashing the writ, we understand that the Court of Civil Appeals’ order of remand will instruct the trial court that its reconsideration of the alimony issue does not preclude a readjustment of the periodic alimony pursuant to the principles set forth in that court’s opinion.
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
TORBERT, C.J., and JONES, ALMON, SHORES, BEATTY, ADAMS, HOUSTON and STEAGALL, JJ., concur.
MADDOX, J., dissents.